Exhibit 10.1


 
BRANCH PURCHASE AND ASSUMPTION AGREEMENT


This BRANCH PURCHASE AND ASSUMPTION AGREEMENT (the “Agreement”), dated as of the
4th day of September, 2013, is made and entered into by and between OLD NATIONAL
BANK, a national banking association having its principal office in Evansville,
Indiana (the “Seller”), and RIVER VALLEY FINANCIAL BANK, an Indiana commercial
bank having its principal office in Madison, Indiana (the “Purchaser”).
 
 
WITNESSETH:
 
WHEREAS, the Seller conducts banking and other related activities at the branch
banking office set forth on Exhibit A hereto (the “Branch”);
 
WHEREAS, the Seller desires to sell certain assets and assign certain deposit
and other liabilities and obligations attributed to the Branch, and the
Purchaser desires to purchase such assets and assume such liabilities and
obligations upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing premises, the representations,
warranties and mutual agreements and covenants contained herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
ARTICLE I


PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES; PAYMENT


Section 1.1  Branch.  Certain assets and liabilities of the Branch are the only
assets and liabilities of the Seller which are the subject of this
Agreement.  For the consideration, in the manner and upon the terms and
conditions hereinafter set forth, the Seller hereby agrees to sell, convey,
transfer and assign those certain assets and liabilities, set forth in Sections
1.3, 1.5 and 1.7 to the Purchaser, and Purchaser agrees to accept and assume
such assets and liabilities from Seller.
 
Section 1.2  Time and Place of Closing.  The closing of the transaction
contemplated hereby (the “Closing”) shall occur at such time and on such date as
may be mutually agreed to by the parties (the “Closing Date”), provided that
both parties shall use their reasonable efforts to close the transaction on or
before December 6, 2013.  The Closing shall be held at the offices of the Seller
in Evansville, Indiana or at such other location as may be mutually agreed to by
the parties.  The transaction contemplated hereby will become effective at the
close of business on the day of the Closing.
 
Section 1.3  Purchase of Assets.  Subject to Section 1.4 hereof and the other
terms and conditions of this Agreement, the Seller hereby agrees to sell,
transfer, convey, assign and deliver to the Purchaser, and the Purchaser agrees
to purchase, accept and receive from the Seller, on the Closing Date the
following assets, properties and rights free and clear of all security
interests, liens, mortgages and encumbrances (collectively, the “Assets”):
 

 
 

--------------------------------------------------------------------------------

 

(a)  (i) all customer files relating to the Deposit Liabilities (as hereinafter
defined), (ii) all signature cards, account agreements and other deposit account
documents relating to the Deposit Liabilities, (iii) all contracts and rental
agreements relating to the Seller’s safe deposit box business at the Branch, and
(iv) such other files, records, documents and instruments as are set forth on
Exhibit 1.3(a) hereto;
 
(b)  all overdrafts associated with all Deposit Liabilities assumed by the
Purchaser under Section 1.5 hereof (“Acquired Overdrafts”);
 
(c)  all fee simple right, title and interest in and to the real property
located at 820 S. Buckeye Street, Osgood, Indiana 47307, the legal description
of which is set forth on Exhibit 1.3(c) hereto, and the buildings, improvements
and fixtures situated thereon together with all assignable real property rights
and appurtenances pertaining thereto (collectively, the “Real Property”);
 
(d)  all rights, title and interest in and to all personal property, furniture,
fixtures, equipment, leasehold improvements, ATM machines (excluding Seller
licensed software), and other tangible personal property located at the Real
Property and owned by the Seller and used at the Real Property, as listed on
Exhibit 1.3(d) hereto (collectively, the “Fixed Assets”), together with any
manufacturer’s warranties thereon which are in effect on the Closing Date and
which are assignable to the Purchaser, except as otherwise provided in Sections
1.4(d);
 
(e)  all petty, teller, ATM and vault cash maintained at the Real Property as of
the close of business on the Closing Date, the exact amounts of which will be
certified by the Seller as of the Closing Date (“Acquired Cash”);
 
(f)  all telephone systems located at the Real Property, as identified on
Exhibit 1.3(f); and
 
(g)  the local telephone and fax numbers associated specifically with the Real
Property.
 
The Purchaser hereby understands and agrees that it is purchasing only the
Assets and assuming only the Assumed Liabilities (as hereinafter defined)
specifically identified in this Agreement and, except as may be expressly
provided for in this Agreement, the Purchaser has no interest in or right to (y)
any customers of any affiliate of the Seller and (z) any relationship which the
Seller may have with any customer of any other office or branch of the Seller,
including, without limitation, any trust or insurance relationship or any other
service (other than loan, deposit, brokerage, investment or safe deposit
services) of the Seller or any of its affiliates or of any other office or
branch of the Seller which may be related to the Deposit Liabilities.  No right
to the use of any sign, trade mark, trade name, service mark or corporate name
of Seller, or any of its affiliates, is being sold hereunder.
 
Section 1.4  Excluded Assets.  All assets, properties and rights of the Seller
not expressly included in the Assets are excluded from the transactions
contemplated by this Agreement, including, without limitation, the following
(collectively, the “Excluded Assets”):
 
(a)  all trademarks, service marks, trade names, corporate names (including,
without limitation, the names “Old National”, “Old National Bancorp” and “Old
National Bank”), copyrights, medallion program stamps, signs, logos, URLs,
domain names (and associated e-mail addresses), Internet web sites, proprietary
information, stationery, forms, labels, shipping
 

 
2

--------------------------------------------------------------------------------

 

materials, brochures, advertising and marketing materials and other similar
property or rights owned by, relating to or referencing the Seller or any of its
affiliates;
 
(b)  the loans attributed to the Branch shall not be sold to the Purchaser
pursuant to this Agreement, other than Acquired Overdrafts;
 
(c)  all routing numbers of the Seller used in connection with the Deposit
Liabilities or the Branch;
 
(d)  except as set forth in Section 1.3, all computer, networking and data
processing equipment, hardware and software located at or utilized by the
Branch, including, without limitation, servers, workstations, personal
computers, CRTs, printers, routers, modems, network hubs, data storage media,
operating systems, local area networks, custom software and off-the-shelf
software;
 
(e)  all service and maintenance agreements related to the Real Property or
Fixed Assets (the “Contracts”);
 
(f)  all records of the Seller, except as expressly provided in Section 1.3 of
this Agreement;
 
(g)  all precious metals maintained in the vaults of the Branch; and
 
(h)  all other assets, properties and rights of the Seller or any of its
affiliates relating to, located at, attributed to or used at branches,
facilities or locations of the Seller or any of its affiliates other than the
Branch.
 
Section 1.5  Assumption of Liabilities.  The Purchaser hereby agrees, subject to
Section 1.6 hereof and the other terms and conditions of this Agreement, that on
and after the Closing Date it shall assume and fully and timely perform,
discharge and pay, in accordance with their respective terms, all of the
liabilities and obligations of the Seller relating to:
 
(a)  the deposit accounts attributed to the Branch as of the close of business
on the day immediately preceding the Closing Date (including, without
limitation, all checking, savings, certificate of deposit, individual
retirement, Keogh, money market, time deposit, repurchase agreements and sweep
accounts) together with all accrued interest relating to such deposit accounts,
all of such deposit accounts being listed on Exhibit 1.5(a) hereto (which
Exhibit shall be updated to reflect new deposits made and deposits withdrawn or
paid between the date of this Agreement and the Closing Date) and shall be
delivered to the Purchaser at the Closing (collectively, the “Deposit
Liabilities”);
 
(b)  the Real Property;
 
(c)  all safe deposit boxes and all rental agreements and contracts for the safe
deposit boxes located at the Branch as of the Closing Date;
 
(d)  the operation from and after the Closing Date of the Branch in the ordinary
course of business, including, without limitation, the payment or provision of
salary, compensation and employee benefits to the Employees (as hereinafter
defined) arising from and after the Closing Date; and
 

 
3

--------------------------------------------------------------------------------

 

(e)  all liabilities or obligations which are expressly identified elsewhere in
this Agreement as being assumed, performed, discharged or paid by the Purchaser.
 
The liabilities and obligations described in this Section 1.5 that the Purchaser
hereby agrees to assume and fully and timely perform, discharge and pay are
referred to collectively in this Agreement as the “Assumed Liabilities”.  On and
after the Closing Date, the Seller shall have no duties, responsibilities,
liabilities or obligations under or with respect to the Assumed Liabilities.
 
Section 1.6  Excluded Liabilities.  All liabilities and obligations of the
Seller not expressly included in the Assumed Liabilities are excluded from the
transactions contemplated in this Agreement, including, without limitation, the
following (collectively, the “Excluded Liabilities”):
 
(a)  all deposit accounts attributed to the Branch as of the close of business
on the day immediately preceding the Closing Date which are subject to any
order, agreement or encumbrance (other than as reflected in the deposit
agreement or certificate) that in any way restricts the payment of funds
representing such account on the order of the depositor;
 
(b)  all deposits attributed to the Branch that secure letters of credit or
loans of Seller that are not being sold or transferred pursuant to this
Agreement;
 
(c)  all amounts and deposits held by the Seller as trustee, agent or similar
relationship relating to trust accounts or to other customer relationships not
being transferred pursuant to this Agreement;
 
(d)  all securities brokerage accounts or dealer reserve accounts maintained by
the Seller or any of its affiliates for a customer attributed to either of the
Branch;
 
(e)  all Contracts as described in Section 1.4(e);
 
(f)  all liabilities associated with cashier’s checks or other official bank
checks and traveler’s checks issued by the Seller at the Branch prior to the
Closing Date; and
 
(g)  any and all other liabilities and obligations of any kind or nature,
whether actual, contingent, disclosed, undisclosed, known or unknown, of the
Seller relating to the Branch that are not expressly included in the Assumed
Liabilities.
 
The deposits, accounts, and liabilities described in Sections 1.6(a) through (e)
are listed and identified on Exhibit 1.6 hereof.
 
Section 1.7  Safe Deposit Business.
 
(a)  On and after the Closing Date, the Purchaser shall assume and fully and
timely perform and discharge all of the Seller’s obligations with respect to the
Seller’s safe deposit box business at the Branch in accordance with the terms
and conditions of the contracts or rental agreements related to such safe
deposit boxes.
 
(b)  On the Closing Date, the Seller shall transfer the records related to such
safe deposit box business to the Purchaser, and the Purchaser shall maintain and
safeguard all such records and be responsible for granting proper access to and
protecting the contents of the safe deposit boxes at the Branch.
 

 
4

--------------------------------------------------------------------------------

 

(c)  All safe deposit box rental payments collected by the Seller before the
Closing Date for the respective current rental terms shall be prorated between
the parties as of the Closing Date.
 
Section 1.8  Bills of Sale; Deeds; Assignments; Documentation of Assumption.  On
the Closing Date, the Seller shall deliver to the Purchaser such bills of sale,
deeds, assignments and instruments of transfer, reasonably satisfactory in form
and substance to the Seller and the Purchaser, pursuant to which the Seller will
transfer title to the Real Property by special warranty deed in a form
substantially similar to Exhibit 1.8 and all of its right, title and interest in
and to the other Assets to the Purchaser.  On the Closing Date, the Purchaser
shall deliver to the Seller such undertakings and agreements, satisfactory in
form and substance to the Seller and the Purchaser, pursuant to which the
Purchaser shall assume and agree to fully and timely perform, discharge and pay,
in accordance with their respective terms, all of the Assumed Liabilities.
 
Section 1.9  Payment.  In consideration of the assumption by the Purchaser of
the Assumed Liabilities, the Seller shall transfer the Assets to the Purchaser
and shall pay the Purchaser by wire transfer of immediately available funds on
the Closing Date an amount equal to the Deposit Liabilities determined in
accordance with Section 1.5(a) hereof reduced by the sum of (a) the net book
value of the Real Property on Seller’s books and records as of the close of
business on the day immediately preceding the Closing Date as computed in
accordance with accounting principles generally accepted in the United States
(“GAAP”), (b) the net book value of the Fixed Assets on Seller’s books and
records as of the close of business on the day immediately preceding the Closing
Date as computed in accordance with GAAP, (c) the Acquired Cash as of the
Closing Date, determined in accordance with Section 1.3(e) hereof, (d) 2.0%
multiplied by the Deposit Liabilities (less Acquired Overdrafts and accrued and
unpaid fees thereon), and (e) the net book value of the Acquired Overdrafts as
of the close of business on the day immediately preceding the Closing Date as
computed in accordance with GAAP, plus the accrued but unpaid fees related to
the Acquired Overdrafts, as shown on the books and records of the Seller as of
the close of business on the day immediately preceding the Closing Date; and
such payment formula shall be further adjusted in accordance with Section 1.10
hereof.  In the event the preceding formula produces a negative number, the
absolute value of such amount shall be paid by the Purchaser to the Seller by
wire transfer of immediately available funds on the Closing Date, and the Seller
shall have no obligation to make any payment hereunder to the Purchaser.  The
payment formula referred to above is for the sole purpose of determining the
amount of cash transferable at the Closing Date and shall not constitute an
allocation of the purchase price to any particular asset being transferred or
liability being assumed pursuant hereto.
 
Section 1.10  Pro-Rated Adjustment of Income and Expenses.  All utility
payments, real and personal property taxes and similar expenses and charges
relating to the Real Property and the Fixed Assets, all Federal Deposit
Insurance Corporation (“FDIC”) premiums and assessments and all other prepaid
expenses relating to the operation of the Branch (but excluding any such prepaid
expenses relating to the Excluded Assets or the Excluded Liabilities) shall be
prorated between the parties as of the Closing Date on the basis of a 365-day
year.  To the extent any of such items has been prepaid by the Seller for a
period extending beyond the Closing Date, there shall be a proportionate
monetary adjustment in favor of the Seller and, to the extent due and payable
after the Closing Date for a period prior to the Closing Date, there shall be a
proportionate monetary adjustment in favor of the Purchaser.  All taxes, utility
payments and other expenses and charges relating to the Branch to the extent not
prorated, which arise or are incurred, assessed or imposed on and after the
Closing Date for the operation of the Branch after the Closing Date shall be
paid by the Purchaser.
 
Section 1.11  Allocation of Purchase Price.  The purchase price for the Assets
being purchased and the Assumed Liabilities being assumed by the Purchaser
pursuant to this Agreement shall
 

 
5

--------------------------------------------------------------------------------

 

be allocated on an allocation schedule to be agreed upon by the Purchaser and
the Seller within thirty (30) days after the Closing Date.  This allocation is
intended to comply with the allocation method required by Section 1060 of the
Internal Revenue Code of 1986, as amended.  The Purchaser and the Seller shall
cooperate to comply with all substantive and procedural requirements of Section
1060 and any regulations thereunder, and the allocation shall be adjusted if and
to the extent necessary to comply with the requirements of Section 1060.
 
Section 1.12  Transfer Taxes and Recording Fees.  The Purchaser shall pay all
transfer and conveyance taxes and recording fees in connection with the transfer
of the Assets (including the Real Property) to the Purchaser.
 
Section 1.13  Adjustments.  It is understood by the parties hereto that the
books and records of the Seller may not be complete as of the Closing Date and
that certain assets and liabilities of the type constituting the Assets and the
Assumed Liabilities may not have been included therein because (a) such Assets
and Assumed Liabilities (i) were not posted on the Closing Date, or (ii) are
carried in the Seller’s suspense account; or (b) for other reasons, complete
information with respect to the Assets and the Assumed Liabilities was not
otherwise available.  Within thirty (30) days after the Closing Date, the Seller
and the Purchaser shall prepare a revised closing statement setting forth the
payment required pursuant to Sections 1.9 and 1.10 of this Agreement taking into
account, among other things, assets and liabilities of the type constituting the
Assets and the Assumed Liabilities and the transactions occurring through the
Closing Date and each shall afford the other and their accountants and attorneys
the opportunity to review all work papers and documentation used in preparing
the revised closing statement.  Within ten (10) days after completion of the
revised closing statement ("Adjustment Date"), the Purchaser shall pay to the
Seller or the Seller shall pay to the Purchaser, as appropriate, the difference
between the amount paid on the Closing Date and the amount required to be paid
pursuant to the revised closing statement together with interest thereon from
the Closing Date to the Adjustment Date at the applicable Federal Funds
Rate.  In the event that a dispute arises as to the appropriate amounts to be
paid to either party on the Adjustment Date, each party shall pay to the other
on such Adjustment Date all amounts other than those as to which a dispute
exists.  Any disputed amounts retained by a party which are later found to be
due to the other party shall be paid to such other party promptly upon
resolution with interest thereon from the Adjustment Date to the date paid at
the applicable Federal Funds Rate.  In the event of such a dispute, either party
may submit the matter to a firm of certified public accountants mutually
agreeable to Seller and Purchaser (the "Mediator"), which shall determine such
dispute in accordance with the terms and conditions of this Agreement within
thirty (30) calendar days after the submission.  The parties shall each pay
one-half of the fees and expenses of the Mediator, except that the Mediator may
assess each party for such amount of its fees and expenses as it determines
equitable under the circumstances.  The revised closing statement, as agreed
upon by the parties and determined under this subsection, shall be final and
binding upon the parties.
 
 
ARTICLE II
 
INDEMNIFICATION
 
Section 2.1  Seller’s Indemnification of Purchaser.  Subject to any limitations
in this Section 2.1 through Section 2.4, Seller shall indemnify, hold harmless,
and defend the Purchaser and each of Purchaser’s, and its affiliates’,
directors, officers, employees, subsidiaries, affiliates, successors or assigns
(together, the “Purchaser Indemnified Parties”) from and against any costs or
expenses (including reasonable attorneys' fees and expenses), judgments, fines,
claims, losses, damages and assessments (each, a “Loss”, collectively, "Losses")
a Purchaser Indemnified Party incurs as a result of (a) any breach by Seller of
any of its covenants or agreements contained herein occurring prior to the
Effective Time or any of its covenants surviving the Closing, (b) any breach by
Seller of any of its representations and
 

 
6

--------------------------------------------------------------------------------

 

warranties contained herein, or in any other certificate, document, writing or
instrument delivered by Seller pursuant to this Agreement, (c) any Excluded
Liabilities, and (d) Seller's operation of the Branch prior to the Closing.
 
Section 2.2  Purchaser’s Indemnification of Seller.  Purchaser shall indemnify,
hold harmless, and defend Seller and its affiliates, and the officers,
directors, employees, successors and assigns of any of them (together, the
“Seller Indemnified Parties”) from and against any Losses that a Seller
Indemnified Party incurs as a result of (a) any breach by Purchaser of any of
its covenants or agreements contained herein occurring prior to the Closing Date
or any of its covenants surviving the Closing Date, (b) any breach by Purchaser
of any of its representations and warranties contained herein or in any
certificate, document, writing or instrument delivered by Purchaser pursuant to
this Agreement, (c) any Assumed Liability; and (d) Purchaser's operation of the
Branch occurring from and after the Closing Date.
 
Section 2.3  Claims for Indemnity.
 
(a)  A claim for indemnity shall be made by the claiming party at any time prior
to the one (1) year anniversary of the Closing Date by the giving of written
notice thereof to the other party.  Such written notice shall set forth in
reasonable detail the basis upon which such claim for indemnity is made.  In the
event that any bona fide claim is made within such period, the indemnity
relating to such claim shall survive until such claim is resolved.
 
(b)  If any person or entity not a party to this Agreement, including any
governmental authority, shall make any demand or claim or file or make or
threaten to file or make any lawsuit or other action or investigation, which
demand, claim, lawsuit, action or investigation may result in any Loss to a
party hereto of the kind for which such party may seek indemnification pursuant
to Section 2.1 or Section 2.2 hereof, such indemnified party shall notify the
indemnifying party of such demand, claim or lawsuit within ten (10) business
days of such demand, claim, filing, making or threat; provided, however, that
any failure by the indemnified party to so notify the indemnifying party shall
not relieve the indemnifying party from its obligations hereunder, except to the
extent that the indemnified party is actually prejudiced by such failure to give
such notice.  Following receipt of notice of a demand, claim, lawsuit, action or
investigation, the indemnifying party (or its designee) shall have the option,
at its cost and expense, to assume the defense of such matter and to retain
counsel (not reasonably objected to by the indemnified party) to defend any such
demand, claim or lawsuit, and the indemnifying party shall not be liable to the
indemnified party for any fees of other counsel or any other expenses (except as
expressly provided to the contrary herein) with respect to the defense of such
matter, other than reasonable fees and expenses of counsel employed by the
indemnified party for any period during which the indemnifying party (or its
designee) has not assumed the defense thereof; provided, however, that any
indemnified party shall have the right to participate, at its own expense, with
respect to such claim, demand, action or proceeding.  In effecting the
settlement of any such matter, the indemnifying party (or its designee), or the
indemnified party, as the case may be, shall act in good faith, shall consult
with the other party and shall enter into only such settlement as the other
party shall consent in writing, such consent not to be unreasonably withheld or
delayed.  An indemnifying party (or its designee) shall not be liable for any
settlement not made in accordance with the preceding sentence.  Each party shall
cooperate fully with the other party in connection with the defense of any such
matter, and shall provide the other party with access to the properties, books
and records and personnel of the Branch as the other party may deem appropriate
in connection with the defense of such matter.
 

 
7

--------------------------------------------------------------------------------

 

Section 2.4  Limitations on Indemnification.  Except as otherwise set forth
herein, Seller shall not be required to indemnify any Purchaser Indemnified
Party, and Purchaser shall not be required to indemnify any Seller Indemnified
Party, unless the aggregate amount of all Losses incurred by the Purchaser
Indemnified Parties, in the aggregate, or Seller Indemnified Parties, in the
aggregate, pursuant to Section 2.1 through Section 2.2 (as the case may be),
exceeds $25,000; provided, however, that no loss shall be deemed to have been
sustained by any party to the extent of (i) any tax savings realized by such
party with respect thereto, or (ii) any proceeds received or receivable by such
party from any insurance policies with respect thereto.  Once such aggregate
amount of Losses incurred by the Purchaser Indemnified Parties, on the one hand,
or Seller Indemnified Parties, on the other hand, exceeds $25,000, a Purchaser
Indemnified Party or Seller Indemnified Party, as the case may be, shall
thereupon be entitled to indemnification only for amounts in excess of such
$25,000.
 
 
ARTICLE III
 
CERTAIN AGREEMENTS OF PURCHASER AND SELLER
 
Section 3.1  Regulatory Approvals.
 
(a)  The Purchaser, at its sole obligation and expense, shall, as soon as
practicable following the date of this Agreement, but in no event later than
fifteen (15) calendar days following the date hereof, prepare all applications,
as required by applicable law, and file such applications with the appropriate
federal and state regulatory authorities for approval to purchase the Assets and
assume the Assumed Liabilities, to establish a branch at the location of the
Real Property and to effect in all other respects the transactions contemplated
hereby (the “Governmental Approvals”).  The Purchaser agrees to (i) make draft
copies of such applications (except for any confidential portions thereof)
available to the Seller at least two (2) business days prior to the filing
thereof, (ii) treat and pursue approval of the applications in a diligent manner
and on a priority basis, (iii) request confidential treatment by the appropriate
federal and state regulatory authorities of all information submitted in the
applications entitled to confidential treatment, (iv) promptly provide the
Seller with a copy of the applications as filed (except for any confidential
portions thereof) and all approvals, denials, requests, notices, orders,
opinions, correspondence and other documents with respect thereto, and (v) use
its reasonable efforts to obtain all Governmental Approvals.
 
(b)  The Seller shall, as soon as practicable following the date of this
Agreement, prepare and file with the appropriate federal and state regulatory
authorities notice of its intent to cease operation of the Branch and to
consummate the transactions contemplated hereby and thereafter shall use its
reasonable efforts to obtain any required permission or approval of such
regulatory authorities to cease operating the Branch.
 
Section 3.2  Access.  Between the date of signing this Agreement and the Closing
Date, the Purchaser may, at its sole cost and expense and upon reasonable prior
notice (or upon less prior notice as agreed by the parties), undertake such
physical inspections and examinations of property, books and records directly
related to the Branch in order that the Purchaser, at Purchaser’s sole expense,
may have full opportunity to make a reasonable review and investigation of the
Assets and the Assumed Liabilities at reasonable times during the Seller’s
regular business hours without materially interfering with the normal business
and operations of the Branch or the affairs of the Seller.  The Seller shall
furnish the Purchaser with such information as to its business, operations and
properties relating to the Branch as the Purchaser may, from time to time,
reasonably request and as shall be available which is required for inclusion in
all governmental applications necessary to effect the transactions contemplated
hereby.  Nothing in this Section 3.2 shall be deemed to require the Seller to
breach any obligation of
 

 
8

--------------------------------------------------------------------------------

 

confidentiality or to reveal any proprietary information, trade secrets or
marketing, business or strategic plans.
 
Section 3.3  Confidentiality.  The Purchaser shall, and shall cause its
directors, officers, employees, agents and representatives to, hold in strict
confidence and not disclose to any other person or entity without the prior
written consent of the Seller (a) the terms of this Agreement, and (b) all
information received by the Purchaser or its directors, officers, employees,
agents or representatives from or with respect to the Seller, the Branch, the
Assets, the Assumed Liabilities, the customers or the transactions contemplated
hereby, except such information (i) as may be publicly available other than
through a breach of this Agreement or the wrongful dissemination of such
information by the Purchaser or its directors, officers, employees, agents or
representatives, (ii) as may be required to be disclosed by applicable law or
regulation, or (iii) as required to obtain the Government Approvals provided
that Purchaser may make such information available to its agents, attorneys and
representatives and the agents, attorneys and representatives of financial
institutions providing financing to Purchaser who agree to keep such information
in strict confidence and to use such information only in connection with
providing such financing to Purchaser.  The Seller and the Purchaser agree that
neither shall issue any news or press release nor provide information to any
reporter or the media regarding this Agreement or the transactions contemplated
hereby, except as is required by applicable law, without obtaining the prior
approval of the other party.  In addition to the foregoing, the Seller and the
Purchaser are parties to a separate confidentiality agreement relating to the
Branch and the transaction contemplated hereby which shall remain binding upon
the parties and in full force and effect in accordance with its terms (the
“Confidentiality Agreement”).
 
Section 3.4  Conversion of Accounts; Transfer and Delivery of Assets and Deposit
Liabilities.
 
(a)  Prior to the Closing Date, the Purchaser shall assure Seller that its data
processing systems are capable of receiving the Assets and the Deposit
Liabilities on the Closing Date.  Seller and Purchaser shall cooperate in good
faith to assure an orderly transition of ownership of the Assets and Assumed
Liabilities to Purchaser.
 
(b)  Commencing promptly following the date hereof, appropriate personnel of
Seller and Purchaser shall meet to discuss and draft a mutually acceptable
transition plan covering operational aspects of the transition consistent with
the terms of this Agreement, including handling and settlement of the following,
as applicable:  checks on deposit accounts and home credit line accounts, loan
payments, direct deposits and direct debits through ACH or otherwise, point of
sale transactions, ATM transactions, error resolution matters pursuant to
Regulations E and Z of the Federal Reserve Board, miscellaneous account
adjustments, daily settlement, and other settlement and transition items.  The
parties shall have the transition plan completed thirty (30) calendar days from
the date hereof.
 
(c)  On the Closing Date, the Seller shall:
 
(i)  deliver to the Purchaser such of the Assets as shall be capable of physical
delivery;
 
(ii)  execute, acknowledge and deliver to the Purchaser all such endorsements,
assignments, bills of sale, and other instruments of conveyance, assignment and
transfer as, in the reasonable judgment of the Purchaser, shall be necessary and
appropriate to consummate the sale and transfer of the Assets to the
 

 
9

--------------------------------------------------------------------------------

 

Purchaser and to vest in the Purchaser the legal and equitable title to the
Assets, free and clear of all liens and encumbrances, except as otherwise
permitted in this Agreement;
 
(iii)  assign, transfer and deliver to the Purchaser such of the following
records pertaining to the Deposit Liabilities as exist and are available in
whatever form or medium is maintained by the Seller:
 
(A)  all orders, agreements and contracts between the Seller and depositors
attributed to the Branch and records of similar character, including signature
cards; and
 
(B)  all records of account maintained for each depositor attributed to the
Branch; and
 
(iv)  produce a bank statement for each of the Deposit Liabilities assumed and
mail, at its expense, a statement dated as of the day immediately prior to the
Closing Date to the customer with respect to each of the Deposit Liabilities.
 
Section 3.5  Retention of and Access to Files and Records Following the Closing
Date.
 
(a)  The Purchaser agrees that it shall maintain, preserve and safely keep, for
as long as may be required by applicable law and in accordance with customary
business practices, all of the files, books of account and records relating to
the Branch (including, without limitation, the Assets and the Assumed
Liabilities) transferred hereunder by Seller for the joint benefit of itself and
the Seller, and that it shall permit the Seller and its employees and
representatives, at any reasonable time during normal business hours and upon
forty-eight (48) hours prior notice and at the Seller’s expense, to inspect,
make extracts from or copies of any such files, books of account and records as
the Seller shall deem reasonably necessary.
 
(b)  In the event that some of the Seller’s records concerning the Deposit
Liabilities cannot reasonably be segregated from the Seller’s records regarding
accounts not transferred pursuant to this Agreement, the Seller shall not
deliver such records to the Purchaser but shall maintain, preserve and safely
keep such records for as long as may be required by applicable law. For such
period as may be required by applicable law, the Seller shall provide research
and account history services related to any such records to the Purchaser at the
Purchaser's request.  Such services shall be provided on the same service
schedule as services then provided by the Seller to existing customers and the
Purchaser shall pay the same rates for such services as the Seller then charges
its existing customers. Such services do not include information required to be
provided by Seller under Section 3.15.
 
Section 3.6  Safekeeping.  Subject to Section 1.7 and in accordance with
customary industry standards, the Seller agrees to transfer and deliver to the
Purchaser on the Closing Date all safe deposit box contents, including without
limitation, cash, securities, papers, valuables and other items (collectively,
“Safekeeping Items”), held by the Seller in safekeeping for its customers at the
Branch, together with all records relating thereto (in whatever form or medium
is maintained by the Seller).  The Purchaser agrees to assume, honor and
discharge, from and after the Closing Date, the duties and obligations of the
Seller with respect to such safe deposit boxes and the Safekeeping Items and
shall be entitled to any right or benefit arising from such safekeeping business
from and after the Closing Date.  The Purchaser agrees to execute as of the
Closing Date a receipt for such Safekeeping Items.
 

 
10

--------------------------------------------------------------------------------

 

Section 3.7  Employees.
 
(a)  The active employees of the Seller who are assigned to the Branch as of the
Closing Date (the “Employees”) shall, as of the Closing Date, be terminated by
the Seller and become employees-at-will of the Purchaser at the base salary at
least equivalent to the rate of base salary paid by the Seller to each of the
Employees on the day immediately preceding the Closing Date.  A list of such
Employees and their current base salary is attached as Exhibit 3.7(a). The
Seller shall be responsible for the filing of Forms W-2 with the Internal
Revenue Service and all required filings with state tax authorities with respect
to wages and benefits paid to each such employee for all periods ending prior to
the Closing Date.
 
(b)  Immediately following the Closing, the Purchaser shall make available to
the Employees substantially the same employee benefits on substantially the same
terms and conditions as the Purchaser offers to its similarly situated employees
to those Employees Purchaser elects to hire and who satisfy Purchaser’s
customary employment requirements, including pre-employment interviews,
investigations and employment conditions, uniformly applied by Purchaser, and
Purchaser’s employment needs.  Years of service of each of the Employees with
the Seller, and any predecessors, prior to the Closing shall be credited for
purposes of (i) eligibility under the Purchaser’s employee welfare benefit
plans, and (ii) eligibility and vesting, but not for purposes of benefit accrual
or contributions, under all other employee benefit plans of the Purchaser,
including, without limitation, all pension, retirement, profit sharing, 401(k)
and employee stock ownership plans.  The Seller shall be responsible for and pay
all salary, compensation and employee benefits (including, without limitation,
vacation and other paid time off), and all payroll taxes in connection
therewith, for the Employees accrued, owned or earned for all periods prior to
the Closing Date.  The Purchaser shall be responsible for and pay all salary,
compensation and employee benefits (including, without limitation, vacation,
sick personal and other paid time off), and all payroll taxes in connection
therewith, for the Employees accrued, owned or earned for all periods on and
after the Closing Date.
 
(c)  In accordance with the provisions of the Health Insurance Portability and
Accountability Act (“HIPAA”) and the terms of the Purchaser’s group health,
hospitalization, medical, and dental plans (collectively, the “Purchaser’s
Plans”), the Employees who become participants in the Purchaser’s Plans shall be
given “creditable coverage” credit for their coverage under the Seller’s group
health, hospitalization, medical, and dental plans under the pre-existing
condition limitation provisions of the Purchaser’s Plans.  In addition, if a
condition was not a “pre-existing condition” for a participant in the Seller’s
group health, hospitalization, medical, and dental plans, then it shall not be
considered to be a pre-existing condition under the Purchaser’s Plans; provided,
however, that if an Employee’s condition is being excluded as a pre-existing
condition under the relevant Seller’s plan of the Closing Date, then the
Purchaser may treat such condition as a pre-existing condition under the
relevant Purchaser’s Plan for the period such condition would have been treated
as a pre-existing condition under the Seller’s plan.
 
(d)  With respect to any Employee on short term disability or temporary leave of
absence, upon conclusion of his or her short term disability or temporary leave
of absence, subject to the terms and conditions of the applicable plans and
policies of the Purchaser and applicable law, each Employee on such disability
or leave shall receive the salary and vacation benefits effective when he or she
went on disability or leave and, to the extent practicable, shall be offered by
the Purchaser the same or a substantially equivalent position to his or her
position with the Seller. A list of such Employees is set forth on Exhibit
3.7(d).
 

 
11

--------------------------------------------------------------------------------

 

(e)  The Purchaser shall pay all severance obligations arising out of the
termination of any Employee’s employment after the Closing Date in accordance
with Purchaser’s severance plans, policies and procedures with the period of
years of service with the Seller credited towards the calculation of severance
benefits paid by the Purchaser; provided, however, that if, before the one year
anniversary of the Closing Date, any Employee voluntarily terminates employment
as a result of a reduction in base salary by more than 10% or a worksite
relocation of more than 35 miles or is terminated by Purchaser for any reason
other than cause (as defined generally by Purchaser’s personnel policies and
procedures), such Employee shall be entitled to severance pay in an amount at
least equivalent to the severance pay the Employee would have received under the
Seller’s severance plans, policies and procedures had such Employee been
eligible for payments thereunder. A copy of those plans, policies and procedures
has been provided to Purchaser by Seller.
 
(f)  Purchaser shall be permitted to meet, at times reasonably acceptable to
Seller, with the Employees following the date of this Agreement to discuss
employment opportunities with Purchaser, provided that Purchaser shall provide
notice, describing generally the expected agenda items for such meetings, to
Seller of any such meetings initiated by Purchaser.  One or more representatives
of Seller shall be permitted to attend any meetings that Purchaser initiates
with the Employees; provided, however, that if the Seller does not notify
Purchaser that one or more of its or its affiliates representatives will attend
the meeting prior to the close of business on the day immediately preceding the
scheduled meeting date, Purchaser may conduct such meetings without a
representative of Seller or its affiliates present.  Purchase shall also be
permitted to conduct training sessions with the Employees at such times as
Seller and Purchaser shall reasonably agree, which the parties hereto agree may
include regular business hours so long as any training sessions during regular
business hours do not unreasonably interfere with operations of the
Branch.  Purchaser shall reimburse the Seller (who will pay the Employees the
applicable reimbursed amount) for (i) if such training is held outside of normal
business hours, the Employees’ respective standard or overtime rates, as
applicable, for the time spent in such training, and (ii) the Employees’ travel
to such training.  Such transportation costs shall be reimbursed according to
the standard mileage rate provided in the Internal Revenue Service regulations.
 
(g)  Seller will comply with the Consolidated Omnibus Budget Reconciliation Act
of 1985 ("COBRA"), for all of Seller's former employees and other qualifying
beneficiaries for whom COBRA qualifying events occurred before or coincident
with the Closing Date and Purchaser shall have no responsibility for any such
coverage. Seller shall indemnify and hold Purchaser harmless from all Losses
arising as a result of any alleged violation of the Workers Adjustment and
Retraining Notification Act to which Seller is subject or is alleged to be
subject.
 
(h)  Purchaser is not assuming, nor shall it have responsibility for the
continuation of, any liabilities under or in connection with:
 
(i)  any employment or consulting contract, collective bargaining agreement,
supplemental employee retirement plan, plan or arrangement providing for
insurance coverage or for deferred compensation, bonuses, stock options or other
forms of incentive compensation or post-retirement compensation or benefits,
written or implied, which is entered into or maintained, as the case may be, by
Seller; or
 
(ii)  any employee benefit plan as maintained, administered, or contributed to
by Seller or any of its affiliates.
 

 
12

--------------------------------------------------------------------------------

 

Section 3.8  Payment of Items After the Closing Date.
 
(a)  Following the Closing Date, the Purchaser agrees to pay in accordance with
applicable law and customary banking practices all properly drawn and presented
checks, drafts and withdrawal orders presented to the Purchaser by mail, over
the counter or through the check clearing system of the banking industry by
depositors related to the Deposit Liabilities, whether drawn on the checks,
withdrawal or draft forms provided by the Seller or by the Purchaser, and in all
other respects to discharge, in the usual course of the banking business, the
duties and obligations of the Seller with respect to the balances due and owing
to the depositors with respect to whom the Purchaser has assumed the Deposit
Liabilities.  The Purchaser's obligations hereunder to honor checks, drafts and
withdrawal orders on forms provided by Seller and carrying Seller's imprint
(including name and transit routing number) shall not apply to any such check,
draft or withdrawal order presented to the Purchaser more than sixty (60) days
following the Closing Date.
 
(b)  If any of such depositors, instead of accepting the obligation of the
Purchaser to pay the Deposit Liabilities, shall demand payment for all or any
part of any such Deposit Liabilities, the Seller shall not be liable or
responsible for making such payment.
 
(c)  After the Closing, the Seller shall have the rights and obligations of a
“Collecting bank” or “Intermediary bank” under Article 4 of the Uniform
Commercial Code as adopted in Indiana Code § 26-1-4 et seq., with respect to
items drawn on the Deposit Liabilities which are received by Seller for
processing.  Items received for processing against the Deposit Liabilities shall
be grouped and delivered to the Purchaser within the time limits provided by the
Indiana Uniform Commercial Code in a special cash letter separately identified
as “Transferred Accounts Cash Letter.”  For purposes of paying the Purchaser’s
obligations to the Seller under this Section 3.8, the Purchaser will establish a
settlement account with the Seller at the Closing Date in a collected amount
equal to One Hundred Thousand Dollars ($100,000), which amount shall be
maintained by the Purchaser for a period of sixty (60) days following the
Closing Date, against which will be (i) debited the checks, returns, ACH charges
or debits and items hereafter referred to in this sentence, and (ii) charged
amounts in accordance with this Section 3.8(c) to provide, among other things,
for the settlement by the Purchaser of checks, ACH charges or debits, returns
and items which are presented to the Seller within sixty (60) days after the
Closing Date and which are drawn on or chargeable to Deposit Liabilities
transferred to the Purchaser.  After the expiration of such 60-day period
following the Closing Date, the Seller shall dishonor all checks, drafts,
withdrawal orders and other instruments and items drawn on the Deposit
Liabilities which are presented in any manner to the Seller, unless the Seller
and the Purchaser agree to extend such 60-day period and extend the provision
for a settlement account as necessary.  The Purchaser agrees to arrange for the
transportation directly and to pay the expenses of transporting from the Seller
to the Purchaser all checks, drafts, orders of withdrawal, cash letters,
magnetic tapes and other items related to the Seller’s receipt of items relating
to the Deposit Liabilities after the Closing Date.  Such transportation expenses
may be charged against the settlement account of the Purchaser.
 
(d)  Seller will transfer to Purchaser not later than the Closing Date all of
those Automated Clearing House ("ACH") and FedWire direct deposit arrangements
related (by agreement or other standing arrangement) to Deposit Liabilities.  As
soon as practicable after the receipt of all Regulatory Approvals (except for
the expiration of statutory waiting periods), Seller will deliver to Purchaser a
listing in Seller's format, as applicable, of all such direct deposit records
which Seller, in the exercise of all reasonable efforts, are able to
identify.  In connection with the obligations under Section 3.4(b), Purchaser
and Seller shall cooperate in good faith (i) to
 

 
13

--------------------------------------------------------------------------------

 

determine the method and timing for remitting to Purchaser and settling, for up
to a sixty (60) day period following the Closing Date ACH direct Deposit
Liabilities and FedWire direct deposits relating to accounts constituting
Deposit Liabilities, as well as such other matters relating thereto as may be
necessary or advisable for purposes of assuring an orderly transition of
ownership of the Deposit Liabilities to Purchaser hereunder, and (ii) to
determine the method and timing for remitting to Seller and settling, for up to
a sixty (60) day period following the Closing Date, ACH direct deposits and
FedWire direct deposits relating to deposit accounts of Seller that are not
Deposit Liabilities, but which transactions are nonetheless routed to Purchaser,
as well as such other matters relating thereto as may be necessary or advisable
for purposes of assuring the orderly processing of transactions routed to
Purchaser that relate to deposit accounts of Seller that are not Deposit
Liabilities.
 
(e)  As soon as practicable after the receipt of all Regulatory Approvals
(except for the expiration of statutory waiting periods), and after the notice
provided in Section 3.10(a), Purchaser, at its sole cost and expense, will send
appropriate notice to all customers having accounts constituting Deposit
Liabilities the terms of which provide for direct debit of such accounts by
third parties, a list of which accounts Seller will provide to Purchaser prior
to such time, instructing such customers concerning transfer of customer direct
debit authorizations from Seller to Purchaser.  Seller shall cooperate in
soliciting the transfer of such authorizations.  Such notice shall be in a form
agreed to by the parties acting in good faith, and approved by Seller.  In
connection with the obligations under Section 3.4(b), Purchaser and Seller shall
cooperate in good faith, (i) to determine the method and timing for forwarding
to Purchaser and settling, for up to a sixty (60) day period following the
Closing Date all direct debits relating to accounts constituting Deposit
Liabilities, as well as such other matters relating thereto as may be necessary
or advisable for purposes of assuring an orderly transition of ownership of the
Deposit Liabilities to Purchaser hereunder, and (ii) to determine the method and
timing for forwarding to Seller and settling, for up to a sixty (60) day period
following the Closing Date all direct debits relating to deposit accounts of
Seller that are not Deposit Liabilities, but which transactions are nonetheless
routed to Purchaser, as well as such other matters relating thereto as may be
necessary or advisable for purposes of assuring the orderly processing of
transactions routed to Purchaser that relate to deposit accounts of Seller that
are not Deposit Liabilities.
 
(f)  The Purchaser agrees to pay promptly to the Seller (i) an amount equal to
the amount of any checks, drafts and withdrawal orders credited by the Seller
before the Closing Date with respect to any of the Deposit Liabilities that are
properly returned to the Seller unpaid after the Closing Date, and (ii) for a
period not to exceed thirty (30) days from the Closing Date, an amount equal to
the amount of any checks, drafts and withdrawal orders credited by the Seller
after the Closing Date with respect to any of the Deposit Liabilities that are
properly returned to the Seller unpaid after the Closing Date.  Upon receipt
thereof, the Seller shall immediately forward any such check, draft, withdrawal
order or other item to the Purchaser, and subject to the time limitations
referenced herein, the Purchaser shall remit to the Seller the amount of each
such check, draft, withdrawal order and other item.
 
Section 3.9  Information Received After the Closing Date.  Following the Closing
Date, the Seller agrees to forward promptly, whether electronically or by other
means,  to the Purchaser copies of all notices or other correspondence received
on or after the Closing Date that relate to the Deposit Liabilities or any of
the Assets.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.10  Notices to Customers.
 
(a)  Seller and Purchaser will jointly notify the customers with Deposit
Liabilities that, subject to the terms of this Agreement, Purchaser will be
assuming liability for the Deposit Liabilities and the holders of safe deposit
boxes domiciled at the Branch of the transfer of those boxes to the Purchaser;
 
(b)  No earlier than receipt of all Regulatory Approvals, nor later than fifteen
(15) days prior to the Closing Date, Purchaser shall, at its sole cost and
expense, send all notices to customers of the Branch that are required under
applicable law in connection with the transactions contemplated hereby and
furnish each such customer with instructions to utilize the Purchaser’s form of
checks and to destroy all unused checks on the form of the Seller.
 
(c)  A party proposing to send or publish any notice or communication pursuant
to this Section 3.10 shall furnish to the other party a copy of the proposed
form of such notice or communication at least five (5) days in advance of the
proposed date of the first mailing, posting, or other dissemination thereof to
customers, and shall incorporate any changes in such notice as the other party
reasonably proposes as necessary to comply with applicable law or which the
other party reasonably requests for any proper business purpose.
 
(d)  The costs of sending all joint notices or communications made under this
Section 3.10 shall be divided equally between Purchaser and Seller.
 
Section 3.11  Seller Signage and Other Identification.  On the Closing Date, the
Purchaser, at its expense, shall substitute its name and logo for the name and
logo of the Seller on the public signs at the Branch and shall cover, dismantle,
or discontinue the use of and make available to the Seller at the Branch all
signs which carry the name or logo of the Seller.  The Seller agrees, at its
expense, to remove from the Branch as promptly as practicable after the Closing
Date such signs.  The Purchaser agrees to replace reasonably promptly all
written, printed and electronic materials bearing the Seller’s or any of its
affiliate’s name and/or logo used at the Branch with written, printed or
electronic materials bearing the Purchaser’s name and/or logo (or such name or
logo as shall be utilized by Purchaser in connection with its operation of the
Branch), including, without limitation, stationery, forms and marketing,
advertising and other materials or brochures.  All such materials so replaced
shall be removed by the Seller, at its expense, from the Branch as promptly as
practicable after the Closing Date.
 
Section 3.12  Right to Intervene.  In the event that any claim, demand, suit or
other proceeding is instituted or threatened against the Purchaser relating to
this Agreement, the Assets or the Assumed Liabilities, the Seller shall have the
right, at its discretion and expense, to intervene in such matter, and the
Purchaser hereby agrees to give prompt and prior notice thereof to the Seller
and consents to such intervention.
 
Section 3.13  Assumption of Risks.
 
(a)  If the Real Property or the Fixed Assets shall be destroyed or materially
damaged by fire, wind, water or other casualty prior to the Closing Date and
shall not have insurance coverage which in the reasonable determination of the
Purchaser is sufficient to repair or replace such Real Property or Fixed Assets,
the Purchaser shall have the right to terminate this Agreement with regard to
the affected Real Property or Fixed Assets or to accept the affected Real
Property or Fixed Assets as destroyed or damaged, and to receive insurance
proceeds with respect to such destroyed or damaged Real Property or Fixed
Assets.
 

 
15

--------------------------------------------------------------------------------

 

(b)  On and after the Closing Date, the Seller shall discontinue all casualty,
liability and other insurance coverage maintained with respect to the Branch and
the Assets, and shall discontinue providing any security for persons and
property at the Branch; provided, however, that the Seller may, at its sole
option, continue to maintain insurance coverage relating to events occurring
prior to the Closing Date.  The Purchaser shall be solely responsible for all
losses and liability claims, security and insurance protection for the Branch
and their operation for all periods beginning on and after the Closing
Date.  Prior to the Closing Date, risk of loss shall be the responsibility of
Seller and on and after the Closing Date, risk of loss shall be the
responsibility of the Purchaser.
 
(c)  On and after the Closing Date, the Purchaser shall maintain adequate
insurance with respect to the losses described in (b) above and otherwise with
respect to the operation of the Branch.
 
Section 3.14  Information Reporting.  With respect to the Deposit Liabilities
assumed by the Purchaser pursuant to this Agreement, (i) the Purchaser agrees to
report to the customer and to the Internal Revenue Service (and any state or
local taxing authority as required) all interest and other amounts paid or
earned by the Seller and the applicable customer during the entire year in which
the Closing Date occurs, and (ii) the Seller agrees to provide the Purchaser
with information about the Deposit Liabilities (including, without limitation,
taxpayer identification numbers for all holders of Deposit Liabilities) through
the close of business on the day immediately preceding the Closing Date
necessary for the Purchaser to comply with the requirements of this Section
3.14; and the Seller shall have no responsibility or obligation to provide such
information to any customer or the Internal Revenue Service or any state or
local taxing authority.
 
Section 3.15  Environmental Study.  Seller has provided Purchaser with copies of
any Phase I environmental site assessments or Phase II environmental reports, or
any similar reports, for the Real Property possessed by Seller.  Within thirty
(30) days after the date of this Agreement, the Purchaser may, at the
Purchaser’s sole cost and expense, obtain a completed Phase I environmental site
assessment (“Phase I”) of the Real Property conducted by an independent
environmental investigation and testing firm selected by the Purchaser and
reasonably acceptable to the Seller.  In the event the Phase I discloses any
potential environmental condition that in the reasonable belief of the Purchaser
warrants further review or investigation, the Purchaser shall give notice of the
same to the Seller within such thirty (30) day period with respect to the
specific Real Property involved.  The Purchaser shall purchase the Real Property
if specific notice is not provided within such thirty (30) day period. Upon
giving the notice required hereby, the Purchaser may, within an additional
forty-five (45) day period obtain a completed Phase II environmental report
(“Phase II”) by the same environmental investigation and testing firm that
prepared the Phase I report; provided, however, that all testing and sampling
conducted by such firm shall be agreed upon in advance by both the Purchaser and
the Seller.  Purchaser shall pay the costs of obtaining the Phase II
environmental report.  The Purchaser shall purchase the Real Property if (a) the
Phase I or Phase II report reveals potential levels of environmental
contaminants not in excess of federal or state action limits, or (b) the
Purchaser shall have been provided confirmation from governmental authorities
with applicable jurisdiction that no action is required.  If the Phase II report
reveals levels of environmental contaminants in excess of federal or state
action limits on any Real Property, the Purchaser may purchase such Real
Property on terms and conditions mutually agreeable to the Purchaser and the
Seller.  In the event that the Purchaser and the Seller fail to reach such
agreement within seventy-five (75) days following the date of this Agreement,
the Purchaser shall have the right to terminate this Agreement without penalty
or elect to proceed with the transaction.  The Purchaser and its employees,
agents and representatives shall hold the contents of all Phase I or Phase II
reports confidential and disclose the contents thereof only with the prior
written consent of the Seller or as may be required under applicable
 

 
16

--------------------------------------------------------------------------------

 

law.  The Purchaser shall provide copies of the Phase I and Phase II reports, if
any, obtained by Purchaser to the Seller within the time periods required above
for obtaining the same.
 
Section 3.16  Cooperation and Further Assurances.  Each party agrees that on and
before the Closing Date (a) it shall cooperate with the other in accomplishing
the terms and conditions of this Agreement, and (b) at any time and from time to
time after the Closing Date, it shall execute and deliver to the other party
such further instruments, agreements and documents as the other party may
reasonably request to give effect to the transactions contemplated by this
Agreement.
 
Section 3.17  Condition of Assets.  The Purchaser has inspected the Fixed Assets
and the Real Property, observed their physical characteristics and existing
conditions and has been afforded the opportunity to conduct such inspection,
investigation and study on and of the Fixed Assets and the Real Property as it
deems necessary for the purpose of acquiring the Fixed Assets and the Real
Property for the Purchaser’s intended use.  On and after the Closing Date, the
Purchaser hereby waives any and all obligations to or claims with respect to any
and all physical characteristics and existing conditions of the Fixed Assets and
the Real Property.  The Purchaser acknowledges and agrees that the Fixed Assets
and the Real Property are to be transferred, assigned, sold and conveyed to, and
purchased and accepted by, the Purchaser in their present condition “AS IS,
WHERE IS” and without any representations or warranties other than as expressly
stated in this Agreement.
 
Section 3.18  Customers.  Immediately following the Closing, the Purchaser shall
take all actions necessary to effectuate its succession to and purchase and
assumption of the Assets and the Assumed Liabilities; provided, however, that
the Purchaser understands and agrees that the Seller does not make in this
Agreement, and has not otherwise made, any representation, warranty, covenant,
agreement or assurance that any of the customers attributed to the Branch will
become or continue to be customers of the Purchaser, the same being at the sole
discretion of such customers.
 
Section 3.19  Conduct of Business Pending Closing Date.  From the date of this
Agreement and until the earlier of the Closing Date or the termination of this
Agreement, the Seller shall:
 
(a)  conduct business at the Branch in the ordinary course substantially in the
manner as conducted on the date of this Agreement, except for activities or
transactions contemplated by this Agreement;
 
(b)  not take any action or fail to take any action outside of the ordinary
course of business which will materially and adversely affect the business
relationship of the customers attributed to the Branch with the Seller or the
Purchaser;
 
(c)  except as set forth in Exhibit 3.19 hereto, not grant any increase in pay
or benefits to any of the Employees of the Branch;
 
(d)  not enter into any employment, severance or similar agreement with any of
the Employees of the Branch;
 
(e)  not hire any new employees at the Branch or transfer any employees to the
Branch (i) except as is necessary in the Seller’s business judgment to operate
the Branch, or (ii) otherwise with the prior written consent of the Purchaser;
 
(f)  continue to have the right and ability to terminate, with or without cause,
any Employees of the Seller assigned to the Branch prior to the Closing Date;
 

 
17

--------------------------------------------------------------------------------

 

(g)  cooperate with, and assist, Purchaser in the orderly transition of the
Branch to Purchaser; and
 
(h)  maintain deposit rates substantially in accord with past standards and
practices.
 
Section 3.20  Title Matters.
 
(a)  The Seller shall deliver to the Purchaser not later than sixty (60) days
after the date hereof, with respect to the Real Property owned by Seller, a
commitment for issuance of ALTA Owner’s Policies of Title Insurance (the “Title
Commitment”) dated subsequent to the date of this Agreement but prior to the
Closing Date issued by a title company authorized to do business in
Indiana.  The costs of obtaining the Title Commitment shall be the sole cost and
expense of the Purchaser.
 
(b)  Within ten (10) days after receipt by the Purchaser of Title Commitments,
the Purchaser shall be entitled to give the Seller written notice of any defect
disclosed in such Title Commitment, only to the extent that such defect: (i) is
not an easement, right-of-way or restriction of record, if any, that does not
materially interfere with the business or operation of the Branch, (ii) does not
constitute unpaid taxes, assessments or charges not yet delinquent, and (iii)
does not materially and adversely affect the use of the Real Property as a bank
branch office.
 
(c)  If the notice referred to in Section 3.20(b) above is timely given by the
Purchaser, the Seller shall, within ten (10) days of such notice, notify the
Purchaser as to whether the Seller shall cure or remove any defect.  If the
Seller provides notice to the Purchaser that the Seller elects not to cure or
remove any such defect, then the Seller and the Purchaser shall attempt to
renegotiate the terms and conditions of the purchase of the affected  Real
Property.  In the event the Seller and the Purchaser are unable to renegotiate
such terms and conditions on terms acceptable to Purchaser within fifteen (15)
days following the Purchaser’s receipt of the Seller’s notice that the Seller
shall not cure or remove such defect, the Purchaser may terminate this Agreement
or expressly waive such title objection or defects and proceed toward Closing.
 
(d)  The Seller shall cause the title company to update the Title Commitments as
of the fifth business day prior to the Closing Date.  In the event that the
updated Title Commitment as to any Real Property discloses any defect not
included in the original Title Commitment, the procedure set forth in (b) and
(c) above shall apply.
 
Section 3.21  Covenant Not to Solicit Customers or Establish Branches.
 
(a)  For and in consideration of the purchase by the Purchaser of the Assets and
the assumption of the Assumed Liabilities, the payment of the consideration
therefor and the other agreements and covenants contained in this Agreement,
neither Seller nor any affiliate of Seller will, for a period of 18 months
following the Closing Date, establish,  or operate any branch office or loan
production office within a 15-mile radius of the location of the Branch, unless
such branch or loan production office is acquired by Seller as part of an
acquisition or merger involving multiple branch office locations.  If any court
of competent jurisdiction should determine that any term or terms of this
covenant are too broad in terms of time, geographic area, lines of commerce or
otherwise, such court shall modify and revise any such term or terms so that
they comply with applicable law.  Seller hereby acknowledges and agrees that
Purchaser will be irreparably damaged if the provisions of this Section 3.21(a)
are not specifically enforced.  Accordingly, the Purchaser shall be entitled to
an injunction restraining any violation of this Section 3.21(a) by Seller
(without any bond or other security being required), or any other
 

 
18

--------------------------------------------------------------------------------

 

appropriate decree of specific performance.  Such remedies shall not be
exclusive and shall be in addition to any other remedy that the Purchaser may
have at law or in equity.
 
(b)  For and in consideration of the purchase by the Purchaser of the Assets and
the assumption of the Assumed Liabilities, the payment of the consideration
therefor and the other agreements and covenants contained in this Agreement,
from the date hereof and for a period of 18 months following the Closing Date,
Seller will not solicit the banking business of any current customers of the
Branch whose banking business or any part thereof is transferred to Purchaser as
part of the Assets or Assumed Liabilities pursuant to the terms of this
Agreement.  If any court of competent jurisdiction should determine that any
term or terms of this covenant are too broad in terms of time, geographic area,
lines of commerce or otherwise, such court shall modify and revise any such term
or terms so that they comply with applicable law.  Seller hereby acknowledges
and agrees that Purchaser will be irreparably damaged if the provisions of this
Section 3.21(b) are not specifically enforced.  Accordingly, Purchaser shall be
entitled to an injunction restraining any violation of this Section 3.21(b) by
Seller (without any bond or other security being required), or any other
appropriate decree of specific performance.  Such remedies shall not be
exclusive and shall be in addition to any other remedy that the Purchaser may
have at law or in equity. Notwithstanding the foregoing, Seller shall not be
prohibited or restricted from engaging in or using general mass mailings,
telemarketing programs, newspaper, radio, television or print advertisements,
the internet, the Seller’s web site, electronic advertisements or communications
and other types of communications that are directed to the general public, or
from collecting payments from borrowers on loans associated with the Branch.
 
(c)  For a period of one (1) year following the Closing Date, Seller will not
directly solicit for employment or hire any person who is now employed at the
Branch (it being understood by the parties that advertising and other recruiting
efforts aimed at the general public shall not violate the terms of this
Agreement).
 
(d)  Prior to the Closing Date, the Purchaser agrees that it will not attempt to
solicit Branch customers through advertising nor transact its business in a way
intended to induce such customers to close any account with Seller and open
accounts directly with Purchaser.  Notwithstanding the foregoing sentence,
Purchaser shall be permitted to (i) engage in advertising, solicitations or
marketing campaigns not targeted at such customers, and retain relationships
that result therefrom, (ii) engage in lending, deposit, safe deposit, trust or
other financial services with customers who have relationships as of the date
hereof through other offices of Purchaser or product channels, (iii) respond to
unsolicited inquiries by such customers with respect to banking or other
financial services, and (iv) provide notices or communications relating to the
transactions contemplated hereby in accordance with the provisions hereof.
 
Section 3.22  Future Filings and Recordings.  Following the Closing, the
Purchaser shall, at its sole cost and expense, promptly make all filings and
recordings with and otherwise take all other actions with respect to all
governmental agencies or authorities and recorder’s offices required by law or
as the Purchaser may deem necessary or advisable to reflect its purchase of the
Assets and assumption of the Assumed Liabilities.
 
Section 3.23  Certain Withholdings.  On or before the Closing Date, the Seller
shall deliver to the Purchaser a list of all customers who have received “B” or
“C” notices issued by the Internal Revenue Service (the “IRS”) relating to the
Deposit Liabilities.  On and after the Closing Date, the Seller shall promptly
deliver to the Purchaser (a) any and all similar notices regarding the Deposit
Liabilities received from the IRS, and (b) all notices received from the IRS
releasing any governmental agency restrictions on such Deposit Liabilities.  Any
amounts required by any governmental agency to be withheld from any
 

 
19

--------------------------------------------------------------------------------

 

Deposit Liabilities (the “Withholding Obligations”) and any related penalties
imposed by any governmental agency will be handled as follows:
 
(a)  Any Withholding Obligation required to be remitted to the appropriate
governmental agency on or prior to the Closing Date shall be withheld and
remitted by the Seller, and any other Withholding Obligation withheld by the
Seller prior to the Closing Date also shall be remitted by the Seller to the
appropriate governmental agency on or prior to the time due;
 
(b)  Any Withholding Obligation required to be remitted to the appropriate
governmental agency after the Closing Date and not withheld as set forth in
Section 3.23(a) above shall be withheld and remitted by the Purchaser on or
prior to the time such Withholding Obligation is due.  Within five (5) days of
receipt of any such notice by the Seller, the Seller shall notify the Purchaser,
and the Purchaser shall comply with the applicable notification requirements;
 
(c)  Any penalties described on “B” notices from the IRS or any similar
penalties which relate to the Deposit Liabilities shall be paid by the Seller
promptly upon receipt of the notice, providing such penalty assessment resulted
from the Seller’s acts, policies or omissions prior to the Closing Date and any
efforts to reduce such penalties shall be the responsibility of the Seller; and
 
(d)  Any penalties assessed due to information missing from information filings
regarding the Deposit Liabilities which were due prior to the Closing Date,
including without limitation 1099 forms, shall be paid by the Seller promptly
upon receipt of the notice providing such penalty assessments resulting from the
Seller’s acts, policies or omissions, and any efforts to reduce such penalties
shall be the responsibility of the Seller.
 
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE SELLER


As an inducement to cause the Purchaser to enter into this Agreement, the Seller
hereby represents and warrants to the Purchaser as follows, except as set forth
in the Seller Disclosure Schedule:
 
Section 4.1  Corporate Organization.  The Seller is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States of America having its principal office in Evansville,
Indiana.  The Seller has the power and authority to (a) own the Assets and hold
the Deposit Liabilities, (b) carry on its business at the Branch as presently
conducted, (c) execute, deliver and perform this Agreement, and (d) effect the
transactions contemplated hereby.
 
Section 4.2  Authorization.  The execution, delivery and performance of this
Agreement, and the other instruments, agreements and documents contemplated
hereby by the Seller, and the consummation by the Seller of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of the Seller.  This Agreement, and all other
instruments, agreements and documents contemplated hereby executed and delivered
by the Seller, have been duly executed and delivered by the Seller and
constitute the valid and binding obligations of the Seller enforceable against
the Seller in accordance with their respective terms, subject to the provisions
of applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, receivership and conservatorship laws and all other laws relating to
or affecting the enforcement of creditors’ rights generally, now or hereafter in
effect, and subject to public policy and general principles of equity.
 

 
20

--------------------------------------------------------------------------------

 

Section 4.3  No Conflicts.  Neither the execution, delivery or performance by
the Seller of this Agreement or any of the other instruments, agreements or
documents contemplated hereby nor the consummation by the Seller of the
transactions contemplated hereby or thereby, does or will (after the giving of
notice, the lapse of time or otherwise) violate, conflict with, result in a
breach of or result in a default under (a) the Articles of Association or
By-Laws of the Seller, (b) any provision of any agreement to which the Seller is
a party to or by which Seller or any of its properties is bound, (c) any
contract or agreement being assumed by Purchaser pursuant to the terms of this
Agreement, or (d) any law, statute, rule or regulation or any decree or order of
any court or governmental authority other than in connection with the
Governmental Approvals.
 
Section 4.4  No Litigation.  Except for suits, actions or proceedings involving
the collection of delinquent accounts and garnishment proceedings in the
ordinary course of business, there are no suits, actions, proceedings,
arbitrations or mediations in any court or before any government agency or
authority, arbitration panel or mediator pending or, to the knowledge of the
Seller, threatened against or affecting the Assets or the Assumed Liabilities or
which would prevent consummation of the transactions contemplated by this
Agreement by the Seller.
 
Section 4.5  Assets.
 
(a)  The Seller has good and marketable title to the Assets free and clear of
all liens, security interests and mortgages, other than (i) liens for unpaid
taxes, assessments and charges not yet delinquent on the Real Property and the
Fixed Assets, (ii) liens required to be granted in connection with repurchase or
reverse repurchase agreements, (iii) imperfections of title or other matters
which do not materially detract from the current value or use of the Real
Property as a bank branch office, and (iv) with respect to the Real Property,
easements, rights-of-way and other matters of record on the Closing Date, liens
and other matters disclosed in the Title Commitments, zoning and land use laws
and matters that would be shown by a survey of the Real Property which do not
materially interfere with the business or operation of the Branch.  Except as
contemplated by this Agreement, the Seller has not sold, transferred, assigned
or pledged any of the Assets.
 
(b)  There is no condemnation proceeding pending or, to the knowledge of the
Seller, threatened which would preclude or impair the use of the Real Property
as presently being used in the conduct of business of the Branch.
 
(c)  The Real Property and the Fixed Assets, taken as a whole, are in good
operating condition and repair, giving consideration to their age and use and
subject to ordinary wear and tear, and will be received by the Purchaser in “AS
IS, WHERE IS” condition, with no warranties or guarantees by the Seller as to
condition, future performance, fitness for a particular purpose, merchantability
or otherwise, except those warranties related to title.  The Fixed Assets are
all of the material tangible assets owned or leased by Seller and used by it to
conduct the business of the Branch as of the date hereof.
 
(d)  To the knowledge of Seller, the operation of Branch does not violate any
material zoning laws, building or fire codes or other laws, statutes, rules,
regulations, ordinances or codes.
 
Section 4.6  Tax Matters.  Seller has filed with the appropriate governmental
agencies all federal, state and local income, franchise, excise, sales, use,
real and personal property and other tax returns and reports required to be
filed by it with respect to the Assets or the Branch. Seller is not (a)
delinquent in the payment of any such taxes shown on such returns or reports or
on any assessments received by it for such taxes; (b) aware of any pending or
threatened examination for income taxes for any
 

 
21

--------------------------------------------------------------------------------

 

year by the IRS or any state tax agency; (c) subject to any agreement extending
the period for assessment or collection of any federal or state tax; or (d) a
party to any action or proceeding with, nor has any claim been asserted against
it by, any Governmental Authority for assessment or collection of taxes. To
Seller's knowledge, Seller is not the subject of any threatened action or
proceeding by any Governmental Authority for assessment or collection of taxes
relating to the Branch.
 
Section 4.7  Employee Matters.
 
(a)  Seller has not entered into any collective bargaining agreement with any
labor organization with respect to any group of employees of the Seller working
at the Branch, and to the knowledge of the Seller, there is no present effort
nor existing proposal to attempt to unionize any group of such employees of the
Seller.
 
(b)  With respect to employees working at the Branch, (i) to Seller’s knowledge,
Seller is and has been in material compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, including, without limitation, any such laws
respecting employment discrimination and occupational safety and health
requirements, and the Seller is not engaged in any unfair labor practice; (ii)
there is no unfair labor practice complaint against Seller pending or, to the
knowledge of Seller, threatened before the National Labor Relations Board; (iii)
there is no labor dispute, strike, slowdown or stoppage actually pending or, to
the knowledge of Seller, threatened against or directly affecting Seller; and
(iv) Seller has not experienced any work stoppage or other such labor difficulty
during the past 5 years.
 
Section 4.8  Insurance.  The Real Property and the Fixtures are adequately
insured by financially sound and reputable insurers in such amounts and against
fire and other risks insured against by extended coverage and public liability
insurance, as is customary with banks of similar size.. All amounts due and
payable under such insurance policies are fully paid, and all such insurance
policies are in full force and effect.
 
Section 4.9  Deposits.  The balance of each deposit account included in the
Deposit Liabilities as shown on the Seller’s books and records as of the close
of business on the day immediately preceding the Closing Date will be true and
correct.  All of the Deposit Liabilities are insured by the FDIC to the maximum
extent provided by law.  The Seller has the right to transfer or assign each of
the Deposit Liabilities to the Purchaser, subject to any liens or pledges in
favor of Seller with respect to letters of credit or loans of Seller not being
sold pursuant to this Agreement.
 
Section 4.10  Compliance with Laws.  The Seller has complied with all material
laws, statutes, rules and regulations applicable to the Real Property, the Fixed
Assets, the Deposit Liabilities and the Loans.  Seller has not been advised of
any supervisory concerns regarding its compliance with the Community
Reinvestment Act in the market served by the Branch, and has no knowledge of any
planned or threatened objections by any community group to the transactions
contemplated hereby.
 
Section 4.11  No Brokers, Etc.  The Seller has not employed or retained any
broker, or finder or investment banker or incurred any liability for any
brokerage, finder’s, investment banker’s or similar fees, commissions or
expenses in connection with this Agreement or the transactions contemplated
hereby other than Sandler O’Neill + Partners, L.P. (“Sandler”).  All fees,
commissions, compensation and expenses of Sandler for its services rendered to
the Seller shall be paid by the Seller.
 
Section 4.12  Environmental Matters.  To the knowledge of the Seller, the Real
Property (a) currently is and has in the past been owned and operated in
compliance with all material applicable laws,
 

 
22

--------------------------------------------------------------------------------

 

statutes, rules and regulations relating to hazardous substances or materials
and to the environment, and (b) currently is not and has in the past not been
contaminated such that any remediation is or has been required by applicable
law, statute, rule or regulation.
 
Section 4.13  Consents and Approvals.  Except for required regulatory approvals
and third party consents set forth on Schedule 4.13, no consents, approvals,
filings or registrations with any third party or any public body, agency or
authority are required in connection with Seller's consummation of the
transactions contemplated by this Agreement.
 
 
ARTICLE V


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


As an inducement to cause Seller to enter into this Agreement, the Purchaser
hereby represents and warrants to the Seller as follows, except as set forth in
the Purchaser Disclosure Schedule:
 
Section 5.1  Corporate Organization.  The Purchaser is an Indiana commercial
bank duly organized, validly existing and in good standing under the laws of
Indiana having its principal office in Greensburg, Indiana.  The Purchaser has
the power and authority to (a) own the Assets being acquired hereunder and
assume, perform, discharge and pay the Assumed Liabilities, (b) operate the
Branch, (c) execute, deliver and perform this Agreement, and (d) effect the
transactions contemplated hereby.
 
Section 5.2  Authorization.  The execution and delivery of this Agreement, and
all other instruments, agreements and documents contemplated hereby, by the
Purchaser, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of the
Purchaser.  This Agreement, and all other instruments, agreements and documents
contemplated hereby executed and delivered by the Purchaser, have been duly
executed and delivered by the Purchaser and constitute the valid and binding
obligations of the Purchaser enforceable against the Purchaser in accordance
with their respective terms, subject to the provisions of applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, receivership and
conservatorship laws and all other laws relating to or affecting the enforcement
of creditors’ rights generally, now or hereafter in effect, and subject to
public policy and general principles of equity.
 
Section 5.3  No Conflicts.  Neither the execution, delivery or performance by
the Purchaser of this Agreement or any other instruments, agreements or
documents contemplated hereby nor the consummation by the Purchaser of the
transactions contemplated hereby or thereby does or will (after the giving of
notice, the lapse of time or otherwise) violate, conflict with, result in a
breach of or result in a default under (a) the Articles of Incorporation or
Bylaws of the Purchaser, (b) any provision of any agreement to which Purchaser
is a party or by which Purchaser or any of its properties is bound, or (c) any
law, statute, rule or regulation or any decree or order of any court or
governmental authority once the Governmental Approvals are obtained.  No
approval, authorization or consent of any third party (other than the regulatory
approvals and consents referred to in Section 6.5 hereof) is necessary to enable
the Purchaser to purchase the Assets and assume the Assumed Liabilities as
contemplated by this Agreement or to enable the Purchaser otherwise to perform
its obligations hereunder.
 
Section 5.4  No Litigation.  There are no suits, actions, proceedings,
arbitrations or mediations in any court or before any government agency or
authority, arbitration panel or mediator pending or, to the knowledge of the
Purchaser, threatened against or affecting the Purchaser which would prevent
consummation of the transactions contemplated by this Agreement by the
Purchaser.
 

 
23

--------------------------------------------------------------------------------

 

Section 5.5  Regulatory Matters.  The Purchaser has received no notice or
communication from any state or federal banking regulatory agency or authority
indicating that such agency or authority would, and the Purchaser has no reason
to believe any such agency or authority would, object to, or withhold any
approval or consent necessary for, the consummation by the Purchaser of the
transactions contemplated hereby.  As of the date of this Agreement, there is no
pending or, to the best of the Purchaser’s knowledge, threatened legal or
governmental proceedings against the Purchaser or any affiliate of the Purchaser
that would affect the Purchaser’s ability to obtain the regulatory approvals
required in order to consummate the transactions contemplated hereby.
 
Section 5.6  No Brokers, Etc.  The Purchaser has not employed or retained any
broker, finder or investment banker or incurred any liability for any brokerage,
finder’s, investment banker’s or similar fees, commissions or expenses in
connection with this Agreement or the transactions contemplated hereby.
 
Section 5.7  Pro Forma Capital Requirements.  The Purchaser is and, on a pro
forma basis giving effect to the transactions and the financing/capital
injection contemplated by the Purchaser, will be (a) at least “adequately
capitalized”, as defined for purposes of the Federal Deposit Insurance Act, and
(b) in compliance with all capital requirements, standards and ratios required
by each state or federal regulator with jurisdiction over the Purchaser,
including, without limitation, any such higher requirement, standard or ratio as
shall apply to institutions engaging in the acquisition of insured institution
deposits, assets or branches, and no such regulator is likely to, or has
indicated that it will, condition any of the Government Approvals upon an
increase in the Purchaser’s capital or compliance with any capital requirement,
standard or ratio.
 
Section 5.8  Antitrust.  The Purchaser has no knowledge that it will be required
to divest deposit liabilities, branches, loans or any business or line of
business as a condition to the receipt of any of the Government Approvals.
 
Section 5.9  CRA Rating.  The Purchaser was rated “Satisfactory” or
“Outstanding” following its most recent Community Reinvestment Act examination
by the regulator responsible for its supervision.  The Purchaser has received no
notice of and has no knowledge of any planned or threatened objection by any
community group to the transactions contemplated hereby.
 
 
ARTICLE VI


CONDITIONS TO SELLER’S OBLIGATIONS


The obligation of the Seller to consummate the transactions contemplated by this
Agreement are conditioned upon the satisfaction, on or before the Closing Date,
of each of the following conditions (all or any of which may be waived in whole
or in part by the Seller, except for the conditions in Section 6.5, which cannot
or will not be waived by the Seller):
 
Section 6.1  Representations and Warranties True.  The representations and
warranties of Purchaser contained in this Agreement that are qualified by
materiality shall be true and correct on and as of the Closing Date (except to
the extent such representations and warranties shall have been expressly made as
of an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date) with the same force and effect as
if made on and as of the Closing Date, and the representations and warranties of
Purchaser contained in this Agreement that are not qualified as to materiality
shall be true and correct in all material respects on and as of the Closing Date
(except to the extent such representations and warranties shall have been
expressly made as of an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date) with the
 

 
24

--------------------------------------------------------------------------------

 

same force and effect as if made on and as of the Closing Date (except that
representations and warranties that speak as of a specified date shall be true
and correct as of such date).
 
Section 6.2  Covenants Performed.  The Purchaser shall have performed and
complied in all material respects with all obligations, covenants and agreements
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date.
 
Section 6.3  No Adverse Litigation.  No claim, action, suit or proceeding shall
be pending or threatened against the Purchaser or the Seller as of the Closing
Date which might reasonably be expected to (a) materially and adversely affect
the Branch, the Assets or the Assumed Liabilities, or (b) materially and
adversely affect the transactions contemplated by this Agreement.
 
Section 6.4  Officer’s Certificate.  The Purchaser shall have delivered to the
Seller a certificate of its Chairman, President or any Executive Vice President,
dated as of the Closing Date, certifying to the satisfaction of each of the
foregoing conditions.
 
Section 6.5  Regulatory Approvals.  The Purchaser shall have received from the
appropriate regulatory authorities all Governmental Approvals relating to (a)
the transactions contemplated by this Agreement, and (b) the operation of the
Branch by the Purchaser.  The Seller shall not have been notified by any
regulatory authority that the discontinued operation of the Branch by the Seller
would be a violation of any law, statute, rule or regulation or any policy of
any governmental authority.
 
Section 6.6  Closing Documents.  The Purchaser shall have delivered to the
Seller, in form and substance reasonably satisfactory to the Seller, (a) an
Assignment and Assumption Agreement executed by the Purchaser pursuant to which
the Purchaser shall assume and fully and timely perform, discharge and pay the
Assumed Liabilities, (b) the receipt for the items in the safe deposit boxes
contemplated by Section 3.6 hereof, and (c) all other agreements, instruments
and documents executed by the Purchaser as are required by this Agreement to
consummate the transactions contemplated hereby.
 
Section 6.7  Board Resolutions.  The Purchaser shall have delivered to the
Seller copies of the resolutions, certified by a duly authorized officer of the
Purchaser, duly adopted by the Purchaser’s Board of Directors authorizing and
approving this Agreement and the agreements, instruments, documents and
transactions contemplated hereby.
 
Section 6.8  Related Agreements.  At or prior to the Closing, the Purchaser
shall have executed and delivered to the Seller all agreements, instruments,
documents and certificates contemplated by this Agreement required to be
executed and delivered by the Purchaser.
 
 
ARTICLE VII


CONDITIONS TO PURCHASER’S OBLIGATIONS


The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement are conditioned upon the satisfaction, on or before the Closing
Date, of each of the following conditions (all or any of which may be waived in
whole or in part by the Purchaser, except for the conditions in Section 7.5,
which cannot be waived by the Purchaser):
 
Section 7.1  Representations and Warranties True.  The representations and
warranties of Seller contained in this Agreement that are qualified by
materiality shall be true and correct on and as of the Closing Date (except to
the extent such representations and warranties shall have been expressly made as
of an earlier date, in which case such representations and warranties shall have
been true and correct as
 

 
25

--------------------------------------------------------------------------------

 

of such earlier date) with the same force and effect as if made on and as of the
Closing Date, and the representations and warranties of Seller contained in this
Agreement that are not qualified as to materiality shall be true and correct in
all material respects on and as of the Closing Date (except to the extent such
representations and warranties shall have been expressly made as of an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date) with the same force and effect as if made on
and as of the Closing Date (except that representations and warranties that
speak as of a specified date shall be true and correct as of such date).
 
Section 7.2  Covenants Performed.  The Seller shall have performed and complied
in all material respects with all obligations, covenants and agreements required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date.
 
Section 7.3  No Adverse Litigation.  No claim, action, suit or proceeding shall
be pending or threatened against the Purchaser or the Seller as of the Closing
Date which might reasonably be expected to (a) materially and adversely affect
the Branch, the Assets or the Assumed Liabilities, or (b) materially and
adversely affect the transactions contemplated by this Agreement.
 
Section 7.4  Officer’s Certificate.  The Seller shall have delivered to the
Purchaser a certificate of its Chairman, President or any Executive Vice
President, dated as of the Closing Date, certifying to the satisfaction of each
of the foregoing conditions.
 
Section 7.5  Regulatory Approvals.  The Purchaser shall have received from the
appropriate regulatory authorities all Governmental Approvals relating to (a)
the transactions contemplated by this Agreement, and (b) the operation of the
Branch by the Purchaser.  The Seller shall not have been notified by any
regulatory authority that the discontinued operation of the Branch by the Seller
would be a violation of any law, statute, rule or regulation or any policy of
any governmental authority.
 
Section 7.6  Closing Documents.  The Seller shall have delivered to the
Purchaser, in form and substance reasonably satisfactory to the Purchaser, (a)
an Assignment and Assumption Agreement executed by the Seller pursuant to which
the Seller shall assign the Assumed Liabilities to the Purchaser, (b) a Bill of
Sale for the Fixed Assets, (c) a Special Warranty Deed for the Real Property in
a form substantially similar to Exhibit 1.8, and (d) all other agreements,
instruments and documents executed by the Seller as are required by this
Agreement to consummate the transactions contemplated hereby.
 
Section 7.7  Board Resolutions.  The Seller shall have delivered to the
Purchaser copies of the resolutions, certified by a duly authorized officer of
the Seller, duly adopted by the Seller’s Board of Directors authorizing and
approving this Agreement and the agreements, instruments, documents and
transactions contemplated hereby.
 
Section 7.8  Related Agreements.  At or prior to the Closing, the Seller shall
have executed and delivered to the Purchaser all agreements, instruments,
documents and certificates contemplated by this Agreement required to be
executed and delivered by the Seller.
 
Section 7.9  Consents.  Purchaser shall have received from Seller executed
counterparts of the consents referred to in Section 4.13 hereof and all other
consents required for the consummation of the transactions contemplated hereby,
all of which shall be in form and substance reasonably satisfactory to
Purchaser.
 
Section 7.10  Minimum Deposit Liabilities.  The Deposit Liabilities as of the
close of business on the day preceding the Closing Date shall be at least
$6,650,000.
 

 
26

--------------------------------------------------------------------------------

 

ARTICLE VIII


TERMINATION


Section 8.1  Methods of Termination.  This Agreement and the transactions
contemplated hereby may be terminated in any one of the following ways:
 
(a)  at any time on or before the Closing Date by the agreement in writing of
the Purchaser and the Seller;
 
(b)  on the Closing Date by the Seller in writing if the conditions set forth in
Article VI of this Agreement shall not have been satisfied or waived in writing
by the Seller;
 
(c)  on the Closing Date by the Purchaser in writing if the conditions set forth
in Article VII of this Agreement shall not have been satisfied or waived in
writing by the Purchaser;
 
(d)  at any time on or before the Closing Date by the Purchaser or the Seller in
writing if the other shall have breached any of its respective representations
or warranties contained herein in any material respect or any of its respective
covenants, agreements or obligations contained herein in any material respect,
and such breach has not been cured by the earlier of (i) fifteen (15) days after
the giving of notice to the breaching party of such breach, or (ii) the Closing
Date; provided, however, that neither party hereto may terminate this Agreement
on account of its own breach hereof;
 
(e)  by either the Seller or the Purchaser in writing at any time after any of
the regulatory authorities has denied any application, notice or request of the
Purchaser for approval of the transactions contemplated hereby or has imposed a
condition or requirement (other than regulatory capital levels or ratios) that
is reasonably unacceptable to either party unless within 10 days after such
regulatory action, the Seller and Purchaser agree to submit or resubmit an
application to, or appeal the decision of, the regulatory authority taking such
action;
 
(f)  by either the Seller or the Purchaser in writing if the transactions
contemplated hereby are not consummated on or before March 31, 2014, unless
extended by a written agreement by the Seller and Purchaser.
 
Section 8.2  Procedure Upon Termination.  In the event of termination pursuant
to Section 8.1 hereof, this Agreement shall thereupon terminate and be of no
further force or effect immediately upon receipt of the written notice required
hereby or, in the case of Section 8.1(d), upon the passage of fifteen (15) days
following such notice if no cure of a breach has occurred.  If this Agreement is
terminated as provided herein:
 
(a)  each party shall (and shall cause its respective employees, agents and
representatives to) return to the party furnishing the same all information,
documents, work papers and other materials (regardless of whether the same is in
printed, electronic or computerized form and including, without limitation, all
copies and summaries thereof) of the other party or relating to the other party,
its customers or employees or the transactions contemplated hereby, whether
obtained before or after the execution hereof, and
 
(b)  all information received by either party hereto with respect to the
business, operations and customers of the other party (except information which
is available to the public or which has heretofore been or is hereafter filed as
public information with any governmental
 

 
27

--------------------------------------------------------------------------------

 

authority, other than through a breach of this Agreement) shall not at any time
be used for any business purpose by such party or disclosed by such party to any
other person or entity.
 
The requirements of this Section 8.2 shall be deemed to survive the termination
of this Agreement.
 
Section 8.3  Liabilities Upon Termination.  In the event of the termination of
this Agreement pursuant to the terms and provisions hereof, neither party hereto
shall have any liability hereunder of any nature whatsoever to the other,
including, without limitation, any liability for monetary damages; provided,
however, that (a) the foregoing shall not preclude liability from attaching to a
party who has intentionally breached or violated any of the provisions hereof,
and (b) the termination of this Agreement shall not terminate or affect any of
the provisions contained in Article VIII hereof or the agreements of the parties
hereto with respect to confidentiality contained in Section 3.3 hereof and in
the Confidentiality Agreement.
 
 
ARTICLE IX


MISCELLANEOUS


Section 9.1  Entire Agreement.  This Agreement, the Exhibits hereto, the
Confidentiality Agreement and the instruments, agreements, certificates and
documents contemplated hereby supersede all other prior or contemporaneous
understandings, commitments, representations, negotiations, discussions and
agreements, whether oral or written or express or implied, between the parties
hereto relating to the matters contemplated hereby and constitute the entire
agreement between the parties hereto relating to the transactions contemplated
hereby.
 
Section 9.2  Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that neither party may assign this Agreement
without the prior written consent of the other party, except that no consent
shall be required if this Agreement is assigned to any affiliate of either party
or is assigned by operation of law pursuant to a statutory merger or share
exchange involving either party.
 
Section 9.3  Amendment and Modification.  The parties hereto may amend, modify
or supplement this Agreement only by an agreement in writing executed by the
Seller and the Purchaser.
 
Section 9.4  Waiver or Extension.  Either party hereto may by an instrument in
writing waive the performance by the other of any of the covenants or agreements
to be performed by such other party under this Agreement; provided, however,
that neither party may waive the requirement for obtaining the Governmental
Approvals.  The failure of either party hereto at any time to insist upon the
strict performance of any covenant, agreement or provision of this Agreement
shall not be construed as a waiver or relinquishment of the right to insist upon
strict performance of such covenant, agreement or provision at a future
time.  The waiver by any party hereto of a breach of or noncompliance with any
provision of this Agreement shall not operate or be construed as a continuing
waiver or a waiver of any other or subsequent breach or noncompliance hereunder.
 
Section 9.5  Payment of Expenses.  Except as otherwise expressly provided in
this Agreement, each party hereto shall bear and pay all costs and expenses
incurred by it or on its behalf in connection with this Agreement and the
transactions contemplated hereunder.  Except as otherwise expressly provided
herein, all expenses, fees and costs (including, without limitation, filing
fees) necessary for any Government Approval shall be paid by the Purchaser.
 

 
28

--------------------------------------------------------------------------------

 

Section 9.6  Notices.  All notices, requests and other communications hereunder
shall be in writing (which shall include facsimile communication) and shall be
deemed to have been duly given if (a) delivered by hand and receipted for, (b)
sent by certified United States Mail, return receipt requested, first class
postage pre-paid, (c) delivered by receipted overnight delivery service or (d)
delivered by facsimile transmission if such fax is confirmed immediately
thereafter by also mailing a copy of such notice, request or other communication
by certified United States Mail, return receipt requested, first class postage
pre-paid, as follows:




 
If to Seller to:  
 
Jeffrey L. Knight, Esq.
Executive Vice President, Chief Legal
Counsel and Corporate Secretary
Old National Bancorp
One Main Street
Evansville, Indiana  47708
Telephone:  (812) 464-1363
Facsimile:  (812) 468-0399 
               
If to Purchaser to:
with a copy to (which shall not constitute notice):
       
Matthew P. Forrester
Claudia V. Swhier, Esq.
 
President and Chief Executive Officer
Barnes & Thornburg LLP
 
River Valley Financial Bank
11 South Meridian Street
 
430 Clifty Drive
Indianapolis, IN 46204
 
PO Box 1590
Telephone: (317) 231-7231
 
Madison, IN 47250-0590
Facsimile: (317) 231-7433
 
Telephone: (812) 273-4949
   
Facsimile: (812) 273-4944
 



or such substituted address or person as either party has given to the other in
writing.
 
All such notices, requests and other communications shall be effective (a) if
delivered by hand, when delivered, (b) if mailed in the manner provided herein,
two (2) business days after deposit with the United States Postal Service, (c)
if delivered by overnight express delivery service, on the next business day
after deposit with such service, and (d) if by facsimile transmission, on the
date indicated on the fax confirmation page of the sender if such fax also is
confirmed by mail in the manner provided herein.
 
Section 9.7  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same agreement.
 
Section 9.8  Headings.  The headings and defined terms in this Agreement have
been inserted and used solely for ease of reference and shall not be considered
in the interpretation, construction or enforcement of this Agreement.
 
Section 9.9  Governing Law.  This Agreement (including, without limitation, any
and all demands, controversies, claims, actions, causes of action, suits,
proceedings and litigation between or among the parties hereto arising out of or
relating to this Agreement or its breach, the construction of its terms or the
interpretation of the rights and duties of the parties) shall be governed by and
construed in
 

 
29

--------------------------------------------------------------------------------

 

accordance with the laws of the State of Indiana, without giving effect to any
choice or conflict of law provisions, principles or rules (whether of the State
of Indiana or any other jurisdiction) that would cause the application of any
laws of any jurisdiction other than the State of Indiana.
 
Section 9.10  Severability.  In case any one or more of the provisions (or any
portion thereof) contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or provisions (or portion thereof) had never been contained herein.
 
Section 9.11  No Third-Party Rights.  Nothing in this Agreement, expressed or
implied, is intended to confer upon any person or entity, other than the parties
hereto, or their respective permitted successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
Section 9.12  Construction.  This Agreement is the product of negotiation by
both parties hereto and shall be deemed to have been drafted by both parties
hereto.  This Agreement shall be construed in accordance with the fair meaning
of its provisions and its language shall not be strictly construed against, nor
shall ambiguities be resolved against, either party.
 
Section 9.13  Certain References.  Whenever in this Agreement a singular word is
used, it also shall include the plural wherever required by the context and
vice-versa.  All references to the masculine, feminine or neuter genders herein
shall include any other gender, as the context requires.
 
Section 9.14  Exhibits.  The exhibits attached hereto are incorporated into and
made a part of this Agreement.
 
Section 9.15  Facsimile.  This Agreement may be executed and delivered by either
hereto party by facsimile transmission.  For purposes of this Agreement, any
signature page signed and transmitted by facsimile machine or telecopier shall
be treated as an original document, and the signature of either party thereon,
for purposes hereof, shall be considered as an original signature and the
document transmitted shall be considered to have the same binding effect as an
original signature on an original document.  Neither party may raise the use of
a facsimile machine or telecopier or the fact that any signature was transmitted
through the use of a facsimile machine or telecopier in accordance with this
Section as a defense to the enforcement of this Agreement, any amendment hereto
or any other document contemplated hereby.
 
Section 9.16  Limitation on Damages.  Notwithstanding anything in this Agreement
to the contrary, in no event shall either party hereto be entitled to recover
from the other party hereto special, punitive, incidental or consequential
damages (including without limitation damages based upon lost profits or lost
business opportunities) arising out of or relating to a breach by such other
parties of any of its representations, warranties, covenants or obligations
under this Agreement, even if the party in breach has been advised of the
possibility of such damages.
 
Section 9.17  Survival of Representations, Warranties and Covenants.  All
representations and warranties of the Seller and the Purchaser, respectively,
contained in this Agreement shall survive the Closing for one year.  All
covenants, obligations, agreements, understandings and acknowledgments of the
Seller and the Purchaser, respectively, contained in this Agreement or in any
certificate, instrument or other agreement or document contemplated hereby shall
survive the Closing and shall continue to be in full force and effect following
the Closing in accordance with this Agreement and any such certificate,
instrument or other agreement or document.
 

 
30

--------------------------------------------------------------------------------

 

Section 9.18  Definition of “Affiliates.  For purposes of this Agreement, the
term “affiliate” or “affiliates” shall mean with respect to the Seller or the
Purchaser, as required by the context, any and all (a) direct and indirect
parent corporations and subsidiaries of the Seller or the Purchaser, (b) direct
and indirect subsidiaries of the Seller’s or the Purchaser’s parent corporation,
and (c) entities controlled by or controlling the Seller or the Purchaser.
 
Section 9.19  Specific Performance.  Each of the parties acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the parties agrees that
the other party shall be entitled to seek an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court of the United States or any state thereof having jurisdiction over the
parties and the matter, in addition to any other remedy to which it may be
entitled, at law or in equity.
 


*         *         *



 
31

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have made, entered into, executed and
delivered this Agreement as of the day and year first above written.
 
 

     
OLD NATIONAL BANK
                         
By:
/s/ James C. Ryan III                
Printed:  James C. Ryan III
               
Its:  E.V.P.
ATTEST:
                         
By:
/s/ Scott J. Evernham                
Printed:  Scott J. Evernham
               
Its:  Secretary
                             
RIVER VALLEY FINANCIAL BANK
                         
By:
/s/ Matthew P. Forrester                
Printed:  Matthew P. Forrester
               
Its:  President and Chief Executive Officer
ATTEST:
                         
By:
/s/ Lonnie D. Collins                
Printed:  Lonnie D. Collins
               
Its:  Secretary
     

 
 
32
 
 
 
 

--------------------------------------------------------------------------------